DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“a packer… configured to pack a video” (claim 4);
“a generator… configured to generate signaling information…” (claim 4);
“a receiver configured to receive a video…” (claim 11);
“an un-packer… configured to un-pack the video” (claim 11);
“a regenerator configured to regenerate… a picture view…” (claim 12);
“a selector… configured to select a picture for a viewing position…” (claim 12); and
“a merger configured to merge a full picture…” (claim 12).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in 
Claims 1-7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Hannuksela (US 2021/0281858, referred to herein as “Hannuksela”) and Lecroart (US 2014/011611, already of record, referred to herein as “Lecroart”).

Regarding claim 1, Hannuksela discloses: A method for transmitting a video (Hannuksela: Figs. 1 and 2, disclosing encoding and transmitting video), the method comprising:
	packing a video (Hannuksela: paragraph [0122], disclosing frame packing of video information);
	generating signaling information for the video (Hannuksela: paragraphs [0058] and [0059], disclosing use of a syntax structure to signal coded information); and
	encoding the video and the signaling information (Hannuksela: Figs. 2, paragraphs [0058] through [0061] and [0135] through [0139], disclosing use of the syntax information to encode the video),
	wherein the signaling information includes parameter information related to a view for the video (Hannuksela: paragraph [0091], disclosing use of a parameter set that includes parameters common for all view layers; paragraphs [0105] and [0107], disclosing motion parameters that include view synthesis information),
	wherein the parameter information includes an index of a reference view for a source view for the video (Hannuksela: paragraphs [0105] and [0109], disclosing motion parameters that include a reference index to a reference picture list and/or any other identifier of a reference picture; paragraph [0063], disclosing that the reference picture may include a picture from another view)…
	Hannuksela does not explicitly disclose: wherein the signaling information further includes quality information for the video.
wherein the signaling information further includes quality information for the video (Lecroart: Fig. 4, paragraphs [0034] through [0040], disclosing adapting of encoding parameters to an expected quality for the multi-view video and transmission of those parameters). 
At the time the application was effectively filed, it would have been obvious for a person having ordinary skill in the art to use the quality information of Lecroart in the method for transmitting a video of Hannuksela.
One would have been motivated to modify Hannuksela in this manner in order to better adapt encoded video to network capacities (Lecroart: paragraphs [0035] and [0036]).

	Regarding claim 2, Hannuksela and Lecroart disclose: The method of claim 1, wherein the packing of the video includes multi-view packing pictures of the video into a packed picture (Hannuksela: paragraph [0122], disclosing frame packing of video information including stereoscopic—e.g., multiview—video pictures) and each view for the picture includes different types of texture and a depth map (Hannuksela: paragraph [0217], disclosing encoding of texture and depth information), and wherein a residual of texture and depth map are generated for a subsidiary view based on redundancy between each view (Hannuksela: paragraph [0070], disclosing determination of residual information associated with predicted video content; paragraph [0107], disclosing inter-view prediction and view synthesis prediction—e.g., associated with subsidiary views).

	Regarding claim 3, Hannuksela and Lecroart disclose: The method of claim 1, wherein the signaling information further includes information for inter-view redundancy removal and the multi-view packing (Hannuksela: paragraph [0107], disclosing inter-view prediction for removing redundancies; paragraph [0122], disclosing frame packing of multiview picture frames).

claim 4, the claim recites analogous limitations to claim 1, above, and is therefore rejected on the same premise.

Regarding claim 5, the claim recites analogous limitations to claim 2, above, and is therefore rejected on the same premise.

Regarding claim 6, the claim recites analogous limitations to claim 3, above, and is therefore rejected on the same premise.

	Regarding claim 7, Hannuksela and Lecroart disclose: A method for receiving video (Hannuksela: Figs. 6 and 7, disclosing decoding methods), the method comprising:
	receiving a video and signaling information for the video (Hannuksela: paragraphs [0058] and [0059], disclosing use of a syntax structure to signal coded information; paragraph [0061], disclosing signaling of the coded video information to a decoder);
decoding the video and the signaling information (Hannuksela: Figs. 2, paragraphs [0058] through [0061] and [0135] through [0139], disclosing use of the syntax information to encode and decode the video); and
	unpacking the video (Hannuksela: paragraph [0122], disclosing frame packing of video information and decoding of the video information including extraction of constituent pictures);
	wherein the signaling information includes parameter information related to a view for the video (Hannuksela: paragraph [0091], disclosing use of a parameter set that includes parameters common for all view layers; paragraphs [0105] and [0107], disclosing motion parameters that include view synthesis information),
	wherein the parameter information includes an index of a reference view for a source view for the video (Hannuksela: paragraphs [0105] and [0109], disclosing motion parameters that include a reference index to a reference picture list and/or any other identifier of a reference picture; paragraph [0063], disclosing that the reference picture may include a picture from another view), and
	wherein the signaling information further includes quality information for the video (Lecroart: Fig. 4, paragraphs [0034] through [0040], disclosing adapting of encoding parameters to an expected quality for the multi-view video and transmission of those parameters).
	The motivation for combining Hannuksela and Lecroart has been discussed in connection with claim 1, above.

Regarding claim 11, the claim recites analogous limitations to claim 7, above, and is therefore rejected on the same premise.

Claims 8-10 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Hannuksela in view of Lecroart as applied to claim 7 above, and further in view of Schwarz et al. (WO 2019/185985, already of record, referred to herein as “Schwarz”).

Regarding claim 8, Hannuksela and Lecroart disclose: The method of claim 7, further comprising:
	regenerating, from a picture of the video, a picture view for multiple viewing positions (Hannuksela: paragraph [0107], disclosing signaling information for view synthesis), where the view regeneration includes: selecting a picture for a viewing position and a viewport based on the signaling information (Hannuksela: paragraph [0123], disclosing viewport-adaptive streaming that permits selection of a particular orientation—e.g., viewing position—for display)…
	Hannuksela and Lecroart do not explicitly disclose: patch filing the picture based on the signaling information, performing a first disparity compensation of the picture based on the signaling information, performing a second disparity compensation of the picture based on the signaling information, merging a full picture based on the patch filled picture and the disparity compensated picture, reducing blocking information, and rendering a picture of a viewport.
However, Schwarz discloses: patch filling the picture based on the signaling information (Schwarz: Fig. 9b, paragraphs [0227] and [0228], disclosing decompression of patch information and use of the patch information to reconstruct a geometry image), performing a first disparity compensation of the picture based on the signaling information, performing a second disparity compensation of the picture based on the signaling information (Schwarz: paragraph [0086], disclosing creation of images with associated disparity; paragraph [0077], disclosing formation of geometry information associated with the disparity of camera view positions), merging a full picture based on the patch filled picture and the disparity compensated picture (Schwarz: Fig. 9b, paragraph [0227], disclosing merge reconstruction based on combining the texture information and the patch-filled geometry image), reducing blocking information (Schwarz: paragraph [0239], disclosing use of a deblocking filter; paragraph [0227], disclosing use of smoothing element to smooth a reconstructed geometry image), and rendering a picture of a viewport (Schwarz: Fig. 1, paragraph [0072], disclosing display of rendered video).
At the time the application was effectively filed, it would have been obvious for a person having ordinary skill in the art to use the image reconstruction method of Schwarz in the method of Hannuksela and Lecroart.
One would have been motivated to modify Hannuksela and Lecroart in this manner in improve the spatial and temporal coding performance of video associated with volumetric or multiview content (Schwarz: paragraphs [0002] through [0011]).

claim 9, Hannuksela, Lecroart, and Schwarz disclose: The method of claim 8, wherein regions for a target view and a view point in the picture are selected and a picture for a texture, residual and depth map are generated (Hannuksela: paragraph [0123], disclosing viewport adaptive streaming; paragraph [0217], disclosing residual coding of texture and depth).

	Regarding claim 10, Hannuksela, Lecroart, and Schwarz disclose: The method of claim 8, wherein a target region is represented by the signaling information in the patch filling, wherein a reference picture and a viewing position for the reference picture is represented by the signaling information in the first disparity compensation, and wherein a target region is represented by the signaling information in the second disparity compensation (Hannuksela: paragraph [0217], disclosing coding of projected point clouds in patch-based video; Schwarz: paragraph [0086], disclosing creation of images with associated disparity; paragraph [0077], disclosing formation of geometry information associated with the disparity of camera view positions).
	The motivation for combining Hannuksela, Lecroart, and Schwarz has been discussed in connection with claim 8, above.

Regarding claim 10, Hannuksela, Lecroart, and Schwarz disclose: The method of claim 7, wherein a target region is represented by the signaling information in the patch filing, wherein a reference picture and a viewing position for the reference picture is represented by the signaling information in the first disparity compensation, and wherein a target region is represented by the signaling information in the second disparity compensation (Hannuksela: paragraph [0375], disclosing hole filling; paragraphs [0194] and [0195], disclosing use of syntax to signal coding information; Schwarz: paragraph [0086], disclosing creation of images with associated disparity; paragraph [0077], disclosing formation of geometry information associated with the disparity of camera view positions).

Regarding claim 12, the claim recites analogous limitations to claim 8, above, and is therefore rejected on the same premise.

Regarding claim 13, the claim recites analogous limitations to claim 9, above, and is therefore rejected on the same premise.

Regarding claim 14, the claim recites analogous limitations to claim 10, above, and is therefore rejected on the same premise.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher Braniff whose telephone number is (571)270-5009. The examiner can normally be reached M-F 7AM to 4PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on (571) 272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER T. BRANIFF
Primary Examiner
Art Unit 2484



/CHRISTOPHER BRANIFF/Primary Examiner, Art Unit 2484